DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Invention I. Claims 1, 2, 4-5, 23, 25, 27, 29, 31, 33-34, 40, 42-43, and 50 drawn to a composition comprising at least one guide RNA. 
Invention II. Claims 6-7 drawn to a composition comprising at two guide RNA.
Invention III. Claims 51-53 and 55 drawn to a method of excising at least a portion of a TNR in the TCF4 gene in a human subject.
Invention IV. Claim 67 and 74 drawn to a method of decreasing expression of a mutant allele of the COL8A2 gene.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.
Inventions I, II, III, and IV lack unity of invention from each other because even though the inventions of these groups require the technical feature of a guide RNA, this technical feature is not a special technical feature as it does not make a contribution over the prior art in 

Applicant’s Response
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows:
Species Group A: A guide RNA.  Claim 1 recites “at least one guide RNA comprising a guide sequence that directs a nuclease to a target sequence selected from SEQ ID NOs: 1-1084. Claim 2 and claim 5 recite “at least one guide RNA comprising a guide sequence that is identical or at least 99%, 98%, 97%, 96%, 95%, 94%, 93%, 92%, 91%, or 90% identical to a sequence selected from SEQ ID NOs: 1089-1278”. 
Species Group B: A target sequence of the transcription factor four (TCF4) gene.  Claim 4 recites “a target sequence selected from SEQ ID NOs: 1-190”. 
Species Group C: A first and second target sequence.  Claims 6 recites “the first guide RNA that directs a nuclease to SEQ ID NO: 53, SEQ ID NO: 64, SEQ ID NO: 74, SEQ ID NO: 83, SEQ ID NO: 85, or SEQ ID NO: 86”; and “the second guide RNA that directs a nuclease to SEQ ID NO: 106, SEQ ID NO: 107, SEQ ID NO: 109, SEQ ID NO: 112, SEQ ID NO: 114, or SEQ ID NO: 125”.
Species Group D: A first and second guide RNA.  Claim 7 recites that “the first guide comprises SEQ ID NO: 1141, SEQ ID NO: 1152, SEQ ID NO: 1162, SEQ ID NO: 1171, SEQ ID NO: 1173, or SEQ ID NO: 1174”; and “the second guide comprises SEQ ID NO: 1200, SEQ ID NO: 1202, SEQ ID NO: 1213, SEQ ID NO: 1194, SEQ ID NO: 1195, or SEQ ID NO: 1197”.
Species Group E: A target sequence of the alpha 2 subunit of collagen type VIII (Col8A2) gene.  Claim 23 recites that the guide RNA directs a “target sequence selected from SEQ ID NOs: 191-1063”. 
Species Group F: A Gln455Lys mutation target sequence in the Col8A2 gene product.  Claim 25 recites “a target sequence selected from SEQ ID NOs: 1064-1069”.
Species Group G: A Gln455Val mutation target sequence in the Col8A2 gene product.  Claim 27 recites “a target sequence selected from SEQ ID NOs: 1070-1075”.
Species Group H: A Leu450Trp mutation target sequence in the Col8A2 gene product.  Claim 29 recites “a target sequence selected from SEQ ID NOs: 1076-1084”.
Species Group I: A COL8A2 gene mutation.  Claim 67 and 74 recite “Gln455Lys, Gln455Val or a Leu450Trp”.
The species recited in the above groups do not share the same or corresponding technical feature because each guide RNA, target sequence, and gene mutation are different genes or nucleic acid molecules, unique, and/or structurally defined by its chemical structure 

Applicant’s Response
Applicant is required, in reply to this action, to elect a single guide RNA of Species Group A if invention I or IV is elected, a TCF4 target sequence of Species Group B if invention I is elected, a target sequence for the first guide RNA and a target sequence for the second guide RNA of Species Group C if invention II or III is elected, a first guide RNA and a second guide RNA of Species Group D if invention II is elected, a target sequence in the Col8A2 gene of Species group E if invention I is elected, a Gln455Lys mutation target sequence of Species group F if invention I is elected, a Gln455Val mutation target sequence of Species group G if invention I is elected,  a Leu450Trp mutation target sequence of Species group H if invention I is elected, and a COL8A2 gene mutation of Species group I if invention IV is elected to which the claims shall be restricted if no generic claim is finally held to be allowable. THE ELECTION MUST IDENTIFY THE SEQ ID NO FOR EACH OF THE ELECTED SPECIES.
The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, all claims are generic.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and/or invention to be examined even though the and (ii) identification of the claims encompassing the elected invention.

Means for Traversal
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 





/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        

/NANCY J LEITH/Primary Examiner, Art Unit 1636